DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Zhang”; US 2013/0249614).
Regarding claim 1: Zhang discloses a control device (1A, Fig. 1) comprising: 
a first multiplexing unit (3) configured to receive a first pulse width modulated (PWM) signal having a first switching frequency (PWMin) and segregate the first PWM signal into a second PWM signal having a second switching frequency (4A) and a third PWM signal having a third switching frequency (4B), wherein the second switching frequency and the third switching frequency are less than the first switching frequency (paragraph 0022); 
an integrator unit (5) coupled to the first multiplexing unit and configured to receive the second PWM signal and the third PWM signal and generate a first integrated signal and a second integrated signal (6, multiple signals shown by the slash through 6) based on the second PWM signal and the third PWM signal; 
a modulator unit (7) coupled to the integrator unit and configured to receive the first integrated signal and the second integrated signal and generate a modulation signal (8) based on the first integrated signal and the second integrated signal; and 
a generator unit (9) coupled to the modulator unit and configured to receive the modulation signal and generate a fourth PWM signal having a fourth switching frequency (PWMout) different from the first switching frequency based on the modulation signal (as shown in Fig. 2).
Regarding claim 12: Zhang discloses a method comprising: 
receiving, by a first multiplexing unit (3), a first pulse width modulated (PWMin) signal having a first switching frequency; 
segregating, by the first multiplexing unit (3), the first PWM signal into a second PWM signal (4A) having a second switching frequency and a third PWM signal having a third switching frequency (4B), wherein the second switching frequency and the third switching frequency are less than the first switching frequency (paragraph 0022); 
generating, by an integrator unit (5), a first integrated signal and a second integrated signal (6, multiple signals shown by the slash through 6) based on the second PWM signal and the third PWM signal; 
generating, by a modulator unit (7), a modulation signal (8) based on the first integrated signal and the second integrated signal; and 
generating, by a generator unit (9), a fourth PWM signal (PWMout) having a fourth switching frequency based on the modulation signal, wherein the fourth switching frequency is different from the first switching frequency (as shown in Fig. 2).
Regarding claim 21: Zhang disclose a system comprising: a power converter (11) configured to receive a first voltage signal; and a control device coupled to the power converter, wherein the control device comprises: 
a first multiplexing unit (3) configured to receive a first pulse width modulated (PWM) signal having a first switching frequency (PWMin) and segregate the first PWM signal into a second PWM signal having a second switching frequency (4A) and a third PWM signal having a third switching frequency (4B), wherein the second switching frequency and the third switching frequency are less than the first switching frequency (paragraph 0022); 
an integrator unit (5) coupled to the first multiplexing unit and configured to receive the second PWM signal and the third PWM signal and generate a first integrated signal and a second integrated signal (6, multiple signals shown by the slash through 6) based on the second PWM signal and the third PWM signal; 
a modulator unit (7) coupled to the integrator unit and configured to receive the first integrated signal and the second integrated signal and generate a modulation signal (8) based on the first integrated signal and the second integrated signal; and 
a generator unit (9) coupled to the modulator unit and configured to receive the modulation signal and generate a fourth PWM signal having a fourth switching frequency (PWMout) different from the first switching frequency based on the modulation signal (as shown in Fig. 2).
Regarding claim 23: Zhang discloses the generator unit (9) is configured to transmit the fourth PWM signal having the fourth switching frequency to the power converter (11) for converting the first voltage signal to a second voltage signal (as shown in Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Chan et al. (“Chan”; US 4,553,198)
Regarding claim 2: Zhang discloses a controller configured to receive the first PWM signal having the first switching frequency (2) and generate a first selector signal (via 22 and 24, Fig. 4A) and a reset signal (inherent as the duty cycle is provided – the end of each duty cycle is a “reset”).
Zhang does not explicitly disclose the controller configured to receive the first PWM signal having the first switching frequency and generate, a first reset signal, and a second reset signal.
However, Chan discloses a controller configured to receive the first PWM signal (16, 46, Fig. 2) having the first switching frequency and generate a first selector signal (46), a first reset signal (via 14), and a second reset signal (also via 14).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the controller of Zhang to include the two reset controls in order better control the scheme. 
Regarding claim 3: Zhang discloses the first multiplexing unit (3) is coupled to the controller and configured to: receive the first selector signal and the first PWM signal having the first switching frequency from the controller; and segregate the first PWM signal into the second PWM signal and the third PWM signal based on the first selector signal (via 22 and 24).
Regarding claim 4: Zhang discloses the integrator unit comprises a first integrator (5) configured to receive the second PWM signal having the second switching frequency and integrate the second PWM signal during a predefined time period to generate the first integrated signal (6).	
Regarding claim 5: Zhang discloses the integrator unit, but does not explicitly disclose a second integrator configured to receive the third PWM signal having the third switching frequency and integrate the third PWM signal during the predefined time period to generate the second integrated signal.
However, Chan discloses a second integrator (52, Fig. 2) configured to receive the third PWM signal having the third switching frequency (via R9 and R10) and integrate the third PWM signal during the predefined time period to generate the second integrated signal (output of 52).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the integrator of Zhang to have the first and second integrators of Chan in order to make the control more robust but allowing independent integrators. 
Regarding claim 6: As stated above, Zhang modified by Chan discloses two reset signals and two integrators, Zhang further discloses the modulator unit comprises a logic circuit coupled to the controller and configured to: 
receive the reset signal from the controller; and 
generate a second selector signal based on the first reset signal and the second reset signal (GenDuty[5:0] – the above control is inherent as GenDuty[5.0] is successfully generated).
Regarding claim 7: Zhang discloses the modulator unit further comprises a second multiplexing unit configured to:
receive the second selector signal from the logic circuit (29); 
receive the first integrated signal and the second integrated signal from the integrator unit (6); and 
combine a peak magnitude of the first integrated signal and a peak magnitude of the second integrated signal based on the second selector signal to generate the modulation signal (via 30, Fig. 6).
Regarding claim 8: Zhang discloses the generator unit is configured to modulate a triangular carrier (33, Fig. 7) based on the modulation signal to generate the fourth PWM signal having the fourth switching frequency (PWMout).
Regarding claim 9: Zhang discloses the fourth switching frequency is greater than the first switching frequency if a frequency of the triangular carrier is greater than the first switching frequency (via comparator 37, paragraph 0062).
Regarding claim 10: Zhang discloses the fourth switching frequency is less than the first switching frequency if a frequency of the triangular carrier is less than the first switching frequency (via 37, paragraph 0062).
Regarding claim 11: Zhang discloses the generator unit is configured to transmit the fourth PWM signal having the fourth switching frequency to a power converter (11, Fig. 1) for converting a first voltage signal to a second voltage signal.
Regarding claim 13: Zhang discloses receiving, by a controller configured to receive the first PWM signal having the first switching frequency (2) and generate a first selector signal (via 22 and 24, Fig. 4A) and a reset signal (inherent as the duty cycle is provided – the end of each duty cycle is a “reset”).
Zhang does not explicitly disclose the controller configured to receive the first PWM signal having the first switching frequency and generate, a first reset signal, and a second reset signal.
However, Chan discloses a controller configured to receive the first PWM signal (16, 46, Fig. 2) having the first switching frequency and generate a first selector signal (46), a first reset signal (via 14), and a second reset signal (also via 14).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the controller of Zhang to include the two reset controls in order better control the scheme. 
Regarding clam 14: Zhang disclose segregating the first PWM signal comprises segregating the first PWM signal into the second PWM signal and the third PWM signal based on the first selector signal received from the controller (via 22 and 24).
Regarding claim 15: Zhang discloses integrating, by a first integrator (5) configured to receive the second PWM signal having the second switching frequency and integrate the second PWM signal during a predefined time period to generate the first integrated signal (6).
Zhang does not explicitly disclose integrating, by a first integrator of the integrator unit, the second PWM signal during a predefined time period to generate the first integrated signal; and integrating, by a second integrator of the integrator unit, the third PWM signal during the predefined time period to generate the second integrated signal.
However, Chan discloses integrating, by a second integrator (52, Fig. 2) configured to receive the third PWM signal having the third switching frequency (via R9 and R10) and integrate the third PWM signal during the predefined time period to generate the second integrated signal (output of 52).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the integrator of Zhang to have the first and second integrators of Chan in order to make the control more robust but allowing independent integrators. 
Regarding claim 16: As stated above, Zhang modified by Chan discloses two reset signals and two integrators, Zhang further discloses generating the modulation signal comprises: 
receiving, by a logic circuit of the modulator unit, the first reset signal and the second reset signal from the controller; 
generating, by the logic circuit, a second selector signal based on the first reset signal and the second reset signal (GenDuty[5:0] – the above control is inherent as GenDuty[5.0] is successfully generated); and 
receiving, by a second multiplexing unit of the modulator unit, the first integrated signal and the second integrated signal from the logic circuit (29, Fig. 6); and 
combining, by the second multiplexing unit, a peak magnitude of the first integrated signal and a peak magnitude of the second integrated signal based on the second selector signal to generate the modulation signal (via 30, Fig. 6).
Regarding claim 17: Zhang discloses generating the fourth PWM signal comprises: receiving, by a generator unit, the modulation signal from the second multiplexing unit; and 
modulate, by the generator unit (208), a triangular carrier based on the modulation signal to generate the fourth PWM signal having the fourth switching frequency.
Regarding claim 18: Zhang discloses the fourth switching frequency is greater than the first switching frequency if a frequency of the triangular carrier (33, Fig. 7) is greater than the first switching frequency (via comparator 37, paragraph 0062).
Regarding claim 19: Zhang discloses the fourth switching frequency is less than the first switching frequency if a frequency of the triangular carrier (33, Fig. 7) is less than the first switching frequency (via comparator 37, paragraph 0062).
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wagoner et al. (“Wagoner”; US 2018/0191280).
Regarding claim 20: Zhang discloses transmitting, by the generator unit, the fourth PWM signal having the fourth switching frequency to the power converter (11) for converting the first voltage signal to a second voltage signal.
Zhang does not explicitly disclose providing, by a doubly-fed induction generator (DFIG) coupled to a wind turbine, a first voltage signal to a power converter.
However, Wagoner discloses providing, by a doubly-fed induction generator (DFIG) (120) coupled to a wind turbine (106), a first voltage signal to a power converter (162, via 174).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Zhang to applied to the converter of Wagoner in order to apply the control to wind turbine generators.
Regarding claim 22: Zhang discloses providing the first voltage signal to a converter but does not explicitly disclose a wind turbine; and a doubly-fed induction generator (DFIG) operatively coupled to the wind turbine and configured to provide the first voltage signal to the power converter.
However, Wagoner discloses a wind turbine (106); and 
a doubly-fed induction generator (DFIG) (120) operatively coupled to the wind turbine and configured to provide the first voltage signal to the power converter (162, via 174).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Zhang to applied to the converter of Wagoner in order to apply the control to wind turbine generators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832